DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
Status of the Claims
Claims 1-20 were previously pending and subject to a final rejection dated June 2, 2022. In the RCE submitted on September 2, 2022, claims 1, 9, 15, and 17 were amended, and claims 3 and 10 were cancelled. Therefore, claims 1-2, 4-9, and 11-20 are currently pending and subject to the following non-final rejection.

Response to Arguments
 Applicant’s arguments filed on page 7 of the RCE concerning the previous rejection of the claims under 35 U.S.C.  112(a) have been fully considered and are found persuasive in view of the amended claims.
Applicant’s arguments filed on pages 10-14 of the RCE concerning the previous rejection of the claims under 35 U.S.C.  103 have been fully considered but are moot in view of the amended references and amended rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “determining a dynamic parking plan…wherein….the autonomous vehicle autonomously and continuously travels from the selected location…on a determined route, and back to the selected location with no intervening destinations.” However, the amended language of claims 1, 8 and 15 recites “causing the autonomous vehicle to….waiting at one of the one or more transitions….for one time step. It unclear how the autonomous vehicle can both: (i) “continuously travel” on the determined route with “no intervening destinations”; and (ii) on the determined route, “wait[] at one of the one or more transitions of one or more of the plurality of trip segments for one timestep”.  For examination purposes, the claim will be interpreted as reciting “without waiting at one of the one or more transitions….for one time step”.
Similarly, dependent claims 2, 9, and 16 also recite “determining one or more actions to performs within the dynamic plan…..include….waiting at selected alternative locations.” . It unclear how the autonomous vehicle can both: (i) “continuously travel” on the determined route with “no intervening destinations” in claims 1, 8 and 15; and (ii) within the dynamic parking plan, “wait[] at selected alternative locations” in claims 2, 9 and 16. For examination purposes, the claim will be interpreted as reciting “without waiting at selected alternative locations.”
Claims 4-6, 11-14 and 17-19 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 8-9, 11-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent Application Publication No. 2020/0026279 to Rhodes et al. (hereinafter “Rhodes”) in view of U.S. Patent Application Publication No. 2019/0164418 to Neukart et al. (hereinafter “Neukart”). 
In regard to claim 1, Rhodes discloses receiving input, by an autonomous vehicle, instructing the autonomous vehicle to travel from an initial location to a selected location, wherein the autonomous vehicle carries at least one passenger from the initial location to the selected location (Paras. 15, 29-30 and 101) (Embodiments of the disclosure include systems and methods, as well as autonomous vehicles, that include functionality allowing autonomous vehicles to (i.e., receiving input, by an autonomous vehicle, instructing the autonomous vehicle to travel) generate routing, select real estate options, identify locations of interest, and/or provide tours of real estate locations, neighborhoods, and so forth…  user may make selections of real estate properties (i.e., selected location) prior to entering the autonomous vehicle 110. In such instances, the computer processor(s) may determine the current location of the user, which may be a pick up location for the user (i.e., an initial location), and may cause the autonomous vehicle 110 to drive to the current location to pick up the user (i.e., travel from an initial location)…The user may indicate whether or not the user is interested in a tour of a neighborhood of the real estate option, such as House 1 (i.e., wherein the autonomous vehicle carries at least one passenger from the initial location to the selected location).)
Rhodes discloses determining a dynamic parking plan for the autonomous vehicle to travel from the selected location at a first time and return to the selected location at a second time according to a transportation network and one or more variable parking  according to a transportation network and one or more variable parking functions, wherein the at least one passenger is unloaded at the selected location such that, subsequent to unloading the at least one passenger at the selected location at the first time, the autonomous vehicle autonomously and continuously travels from the selected location at the first time, on a determined route, and back to the selected location at the second time, with no intervening destinations between the first time and the second time, in lieu of waiting at the selected location (Paras. 28, 38, 53, 55 and 101) (…the computer processor(s) may determine that the user has departed an autonomous vehicle 110 at the first location, and may determine that the user will return to the autonomous vehicle 110 within a length of time (i.e., first time/second time). For example, the user may indicate that the user will be done viewing the property within 10 minutes (i.e., a first time/second time), and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time. For example, the autonomous vehicle 110 may drive around the nearby area if parking is not possible (i.e., determining a dynamic parking plan for the autonomous vehicle to travel from the selected location at a first time and return to the selected location at a second time…wherein the at least one passenger is unloaded at the selected location such that, subsequent to unloading the at least one passenger at the selected location at the first time, the autonomous vehicle autonomously and continuously travels from the selected location at the first time, on a determined route, and back to the selected location at the second time, with no intervening destinations between the first time and the second time, in lieu of waiting at the selected location) - That is, Examiner is interpreting the autonomous vehicle driving around for 10 minutes, and returning to the first location at the end of the 10 minutes as reading on “travel from the selected location at a first time and return to the selected location at a second time” and that Para. 53 and 55’s explanation that the alternative to the waiting mode/no available parking and driving around is to actually perform a rideshare for another user, means Examiner is interpreting the waiting mode/no available parking and driving around as reading  on “continuously travels from the selected location at the first time, on a determined route, and back to the selected location at the second time, with no intervening destinations between the first time and the second time, in lieu of waiting at the selected location”. Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route… (i.e., determine a dynamic parking plan…according to a transportation network and one or more variable parking functions).)
Rhodes discloses determining, for the dynamic parking plan, a transition plan of one or more transitions equal to traversing one or more edges of the transportation network on the determined route (Para. 38) (The autonomous vehicle 110 may drive around the nearby area if parking is not possible [and return to the property within 10 minutes]).
Rhodes does not explicitly disclose or teach, however, Neukart teaches in conjunction with the determining of the dynamic parking plan according to the one or more variable parking functions, defining the one or more variable parking functions according to a congestion cost function that minimizes a total congestion cost by the autonomous vehicle, wherein the total congestion costs is a sum of a plurality of congestion costs respectively associated with each of a plurality of trip segments of the determined route (Paras. 25, 32, 35, 38, 46-47 and 54) (The traffic flow optimization problem is defined as a minimization problem, in which the time from source to destination for each vehicle is the quantity to be minimized. Thus, flux is maximized, wherein maximizing flux can be defined as minimizing the number of vehicles passing a specific point in a specific time interval or window.  The goal is to minimize the time from source to destination for each vehicle in the traffic graph, thus optimizing the flow towards time (i.e., defining the one or more variable parking functions according to a congestion cost function that minimizes a total congestion cost) for each vehicle (i.e., by the vehicle) in the traffic graph, thus optimizing the flow towards time. Disclosed embodiments may be implemented in conjunction with components of autonomous driving systems (i.e., autonomous vehicle).  Paras. 54 and 57 explains that the roads were divided into segments as part of data preparation (i.e., a plurality of trip segments of the determined route). Para. 35/Fig. 3 explains vehicles are redirected so time from each vehicle's source location to its target location is minimized taking into consideration vehicles already on the alternative routes…As described with respect to step 106, the problem is formulated as an energy matrix wherein the elements of the matrix are the coefficients of terms of a cost function…. FIG. 4 is a flowchart showing how street occupancy in a given area is minimized, wherein the street occupancy is the sum of the cost functions for each segment (i.e., wherein the total congestion costs is a sum of a plurality of congestion costs respectively associated with each of a plurality of trip segments of the determined route).)
Rhodes does not explicitly disclose or teach, however, Neukart teaches wherein determining the transition plan for the dynamic parking plan includes causing the autonomous vehicle to perform one or more actions on the determined route, and wherein the one or more actions include traversing the one or more edges and (without) waiting at one of the one or more transitions of one or more of the plurality of trip segments for one time step according to the congestion cost associated therewith and the total congestion cost (Paras. 28, 35, 38, 41, 59) (The traffic optimization may be applied to various types of vehicle control systems. For example, it can be applied to a fully autonomous vehicle control system 510, wherein the vehicle will automatically be guided along a route selected traffic optimization system 508 (i.e., causing the autonomous vehicle to perform one or more actions on the determined route, and wherein the one or more actions include traversing the one or more edges). As discussed above, FIG. 3 is a flow chart for determining alternative routes. Vehicles are redirected so time from each vehicle's source location to its target location is minimized taking into consideration vehicles already on the alternative route (i.e., without waiting at one of the one or more transitions of one or more of the plurality of trip segments for one time step according to the congestion cost associated therewith and the total congestion cost).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the route determination (within the 10 minutes) of Rhodes to include the alternative route of Neukart with the motivation of maximizing traffic flow (flux) at any given point in time, and to improve the overall traffic flow within an area (such as a city) so that stop-go traffic and traffic jams do not occur (See Para. 24 of Neukart).
 In regard to claim 2, Rhodes discloses determining one or more actions to perform within the dynamic plan, wherein the one or more actions include traversing the one or more edges of the transportation network (Para. 38) (The autonomous vehicle 110 may drive around the nearby area (i.e., traversing the one or more edges of the transportation network) if parking is not possible.)
In regard to claim 4, Rhodes discloses further including defining the one or more variable parking functions according to a travel time function that determines an amount of time for the autonomous vehicle to travel (Para. 38) (For example, the user may indicate that the user will be done viewing the property within 10 minutes (i.e., defining the one or more variable parking functions), and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time. For example, the autonomous vehicle 110 may drive around the nearby area (i.e., determines an amount of time for the autonomous vehicle to travel) if parking is not possible.
In regard to claim 5, Rhodes discloses restricting the autonomous vehicle to be within at least a defined amount of time from the selected location (Para. 38) (For example, the user may indicate that the user will be done viewing the property within 10 minutes and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time (i.e., restrict the autonomous vehicle within at least a defined amount of time from the selection location).)
In regard to claim 6, Rhodes discloses dynamically adjusting the dynamic parking plan according to one or more contextual factors (Paras. 28) ( Route determinations may include retrieval and analysis of current traffic data and/or distance to destination determinations to determine an optimal route…the computer processor(s) may determine map data, which may include traffic data in real-time, to determine a route from a current location of the autonomous vehicle to the location of the first real estate option).
In regard to claim 8, Rhodes discloses one or more computers with executable instructions that when executed cause the system to perform a method (Paras. 15, 103-104 and 108) (Embodiments of the disclosure include systems and methods, as well as autonomous vehicles, that include functionality allowing autonomous vehicles to generate routing…using computer/program instructions).
Rhodes in view of Ashton teaches the other elements of claim 8, as discussed above in regard to claim 1.
In regard to claim 9, Rhodes discloses the other elements of claim 9, as discussed above in regard to claim 2.
In regard to claim 11, Rhodes discloses the other elements of claim 11, as discussed above in regard to claim 4.
In regard to claim 12, Rhodes discloses the other elements of claim 12, as discussed above in regard to claim 5.
In regard to claim 13, Rhodes discloses the other elements of claim 13, as discussed above in regard to claim 6.
In regard to claim 15, Rhodes discloses a computer program product for dynamic parking for autonomous vehicles by a processor, the computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: an executable portion that performs a method (Paras. 15, 108) (These computer program instructions may also be stored in a computer-readable storage medium (CRSM) that upon execution may direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable storage medium produce an article of manufacture including instruction means that implement one or more functions or operations specified in the flow diagrams)
Rhodes in view of Neukart teaches the other elements of claim 15, as discussed above in regard to claim 1.
In regard to claim 16, Rhodes discloses the other elements of claim 16, as discussed above in regard to claim 2.
In regard to claim 17, Rhodes discloses defining the one or more variable parking functions according to a travel time function that determines an amount of time for the autonomous vehicle to travel (Para. 38) (For example, the user may indicate that the user will be done viewing the property within 10 minutes (i.e., defining the one or more variable parking functions), and as a result, the computer processor(s) may cause the autonomous vehicle 110 to remain at or near the first location for the length of time. For example, the autonomous vehicle 110 may drive around the nearby area (i.e., determines an amount of time for the autonomous vehicle to travel) if parking is not possible.
In regard to claim 18, Rhodes discloses the other elements of claim 18, as discussed above in regard to claim 5.
In regard to claim 19, Rhodes discloses the other elements of claim 19, as discussed above in regard to claim 6.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rhodes in view of Neukart, as applied to claims 1, 8 and 15, and further in view U.S. Patent Application Publication No. 2017/0219364 to Lanthrop et al. (hereinafter “Lanthrop”).
In regard to claims 7, 14, and 20, as discussed above in regard to claims 1, 8 and 15, Rhodes discloses that the traveling is from the selected location and returning to the selected location. Rhodes in view of Neukart does not explicitly disclose or teach, however, Lanthrop teaches dynamically building a graph of the transportation network having one or more nodes and one or more edges (Paras. 29-33) (The specific route planning may be based on any number of approaches, including a network or graph-based approach (i.e., dynamically building a graph of the transportation network) and a grid-based approach. For network-based route planning, sometimes referred to as route planning, finds the shortest path using a network or directed weighted graph as a world model. Such approaches may be useful when the solution set for a path planning algorithm must be chosen from a fixed set of predefined paths. Furthermore, with network based analysis, no paths outside of the initial fixed set can be considered. The most recognizable application for this kind of modeling is the selection of the "best" route in a network of roads. The basic model for this application treats road intersections as graph nodes and roads as graph edges (i.e., having one or more nodes and one or more edges).
Rhodes in view of Neukart does not explicitly disclose or teach, however, Lanthrop teaches performing a heuristic search according to a travel time function (Para. 26, 30-33, 45) (Route optimization for typical navigation systems are mostly concerned with analyzing parameters of travel time and/or distance, and reducing one and/or the other…A first route is processed in the system 304, which minimizes length (e.g., distance and/or time) between a starting position and the destination location input by the user (i.e.,  according to a time travel function)…Edge weights may be assigned based on physical properties of the road such as distance or travel time (i.e., according to a travel time function). There may exist a simple function that gives a lower bound estimation of the graph distance between a given node and the destination node. For example, in a road network where an edge weights represent road lengths (or travel time as discussed above) and nodes represent road intersections, the minimum possible distance between any node and the destination node is the Euclidean distance between the two corresponding intersections. The A* ("A Star") algorithm uses this minimal heuristic measurement to improve path finding efficiency ….The minimal heuristic is a simplified measure that is guaranteed to be less than or equal to the shortest graph distance between two given nodes (i.e., performing a heuristic search). In most route planning algorithms the Euclidean distance may be used as minimal heuristic between two nodes because it is simple and easy to calculate.)
Rhodes in view of Neukart does not explicitly disclose or teach, however, Lanthrop teaches traversing the one or more edges according to the heuristic search for traveling (Paras. 323-33) (The A* algorithm uses the path distance from the source plus the given minimal heuristic measure to the destination to determine the search order of potential nodes. This strategy may be advantageous because this value represents the minimum possible path distance through the given node and also generally serves as a good estimation of total path length. Also, it uses the heuristic to prune the search tree of unnecessary branches by comparing the minimum possible path distance (again the path distance from the source plus the minimal heuristic) through the given node with previous computed path lengths (i.e., traversing the one or more edges according to the heuristic search for traveling).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the optimal route of Rhodes in view of Neukart to include the network or graph-based approach of route planning of Lanthrop in order to provide a more efficient way to meet user specified parameters (e.g., travel time) (See Para. 26 of Lanthrop). 

Prior Art
The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure:
U.S. Patent Application Publication No. 2019/0120640 to Ho et al. (hereinafter “Ho”). Ho discloses routing an autonomous vehicle and generating a cost model for routing the autonomous vehicle. The cost model includes one or more costs other than travel time. The one or more costs other than travel time may include, for example, a cost of traversing an area where autonomous driving is prohibited, a cost of a characteristic of the autonomous vehicle or a cost of a road lacking lane lines. In response to a request to route the autonomous vehicle, select a route from the first location to the second location in accordance with the cost model and routing the autonomous vehicle along the selected route.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628